July 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         MATHEW ESTERS, Appellant

NO. 14-11-00977-CV                          V.

 TEXAS DEPARTMENT OF TRANSPORTATION AND STANLEY YIN, IN
 HIS OFFICIAL CAPACITY AS MANAGER OF THE HOUSTON DISTRICT
  OFFICE OF TEXAS DEPARTMENT OF TRANSPORTATION, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas
Department of Transportation and Stanley Yin, in his capacity as manager of the
Houston District Office of the Texas Department of Transportation, signed
September 15, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Mathew Esters to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.